UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6651


WILLIAM VON LONG,

                     Plaintiff - Appellant,

              v.

KEVEN BRADLY SOGGS,

                     Defendant - Appellee,

              and

JAMES C. GALMORE,

                     Defendant.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Donald C. Coggins, Jr., District Judge. (4:19-cv-00053-DCC)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Von Long, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Von Long appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 (2012) complaint. * The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that the complaint be dismissed without prejudice and advised Von Long that failure to file

specific, timely objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.               United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985). Although Von Long filed timely objections to the magistrate judge’s

recommendation, he has waived appellate review because the objections were not specific

to the particularized legal recommendations made by the magistrate judge. See Midgette,

478 F.3d at 622 (holding that, “to preserve for appeal an issue in a magistrate judge’s report,

a party must object to the finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the true ground for the objection”).

Accordingly, we affirm the judgment of the district court.




       *
       Although the complaint was dismissed without prejudice, the court’s order is final
and appealable because Von Long cannot cure the defects simply by amending the
complaint. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 629-30 (4th Cir. 2015).

                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3